Citation Nr: 1009204	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-30 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Due to the Veteran's residence, his claims 
file remains under the jurisdiction of the RO in Atlanta, 
Georgia.


FINDING OF FACT

The Veteran's currently-shown tinnitus is not related to 
service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a 
February 2006 letter.  In addition, following the letter, the 
August 2008 statement of the case was issued, which provided 
the Veteran with an additional 60 days to submit more 
evidence.  The Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a January 2008 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In addition, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded a pertinent VA examination.  
Further, all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that his current tinnitus is attributable 
to his active military service.  

Air Force records reveal that the Veteran served as an 
aircraft mechanic.  Given his military occupational 
specialty, noise exposure is conceded.  However, these 
records are absent for complaints or findings of tinnitus, 
with the February 1971 separation examination showing the 
Veteran denied any ear trouble and normal clinical evaluation 
of the ears.  

Post-service treatment records include an August 2006 VA 
treatment report, which shows the Veteran reported worsening 
bilateral tinnitus for ten years, and a diagnosis of the 
condition.  

Additionally, the report of an October 2007 VA examination 
shows the Veteran reported intermittent tinnitus since 1969 
or 1970 while he was performing aircraft flame-out testing.  
He reported that he used hearing protection during service.  
The Veteran also reported post-service work as a diesel 
mechanic for 30 years, during which time he did not use 
hearing protection.  The examiner stated that he could not 
determine the etiology of the Veteran's tinnitus without 
resorting to speculation.

In the instant case, despite currently-shown tinnitus, there 
is a lengthy period of time during which there is no 
contemporaneous evidence of record reflecting the condition.  
This lengthy period without post-service complaints (e.g., 36 
years) weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that 
the Veteran is competent to report the onset of his tinnitus; 
however, he has made conflicting statements in this regard.  
As mentioned, while he reported his tinnitus began in 1969 or 
1970 at his October 2007 VA examination, an August 2006 VA 
treatment report dates the onset of the condition only 10 
years earlier.  These inconsistencies, together with the 
February 1971 discharge examination, which shows the Veteran 
denied any ear trouble, undermines the credibility of his 
assertion that his tinnitus began in service.  Thus, the 
Board does not find credible, the Veteran's report of 
tinnitus since service.  Given the lack of medical evidence 
of tinnitus for many year after service, the absence of a 
medical opinion linking his current tinnitus to service, and 
the Board's conclusions regarding the Veteran's contentions, 
the greater weight of the evidence is against the claim.  
Service connection for tinnitus is not warranted, and the 
appeal is denied.


ORDER

Service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


